Citation Nr: 0505131	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-20 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 until November 1969.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2002 rating decision of the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA). 


FINDING OF FACT

The veteran did not serve in the Republic of Vietnam; his 
diabetes mellitus was not manifested in service or in the 
first postservice year; and there is no competent evidence 
relating the current diabetes mellitus to service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West, 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   An April 
2002 (prior to the rating appealed) letter informed him of 
his and VA's responsibilities in claims development and of 
the type of evidence needed to establish his claim.  The June 
2002 rating decision, a December 2002 statement of the case 
(SOC) and an August 2003 supplemental SOC notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  Also 
regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the April 2002 letter advised him to submit or identify any 
additional evidence.   This was equivalent to advising the 
veteran to submit everything he had pertinent to the claim.  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of VA and private medical 
treatment and asked him to submit or identify any additional 
evidence that would support his claim.  The veteran has not 
identified any additional evidence pertinent to his claim. 

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the  Secretary to make a decision on the 
claim.  See 
38 C.F.R. § 3.159(c)(4).  

Here, the evidence does not indicate that the veteran 
suffered an event, injury or disease in service or suggest 
that current diabetes disability may be associated with his 
military service.  Hence, an examination is not necessary.  

VA's assistance obligations are met.  No further assistance 
to the veteran is required.  He is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

The veteran's service medical records, including a November 
1969 separation examination, are negative for any complaints, 
findings, or diagnosis of diabetes. 
2000 and 2001 treatment records from Dr. V show that the 
veteran received insulin, glyburide and glucophage to treat 
his diabetes.  

2002 VA treatment records reveal that diabetes mellitus type 
II was first diagnosed in 1996 on a routine blood test 
following an injury at work.  At the time, the veteran was 
having symptoms of polydipsia and polyuria.  These records 
show that the veteran was being treated with metformin, 
glyburide and insulin.   

A 2002 letter from the veteran indicated that he served on 
the aircraft carrier, the U.S.S. Forrestal in the Gulf of 
Tonkin during the July 1967 fire caused by a chain reaction 
of exploding bombs.  He believed he might have been exposed 
to Agent Orange when the bombs exploded, as he was not 
informed whether the Navy used the defoliant when bombing 
Vietnam from planes in the Gulf of Tonkin.  He stated that 
diabetes was first diagnosed in 1995, but alleged that he 
could have had it for years prior, as 1995 was the first time 
he was screened.

In August 2002 the service department certified that there 
were no records indicating the veteran was exposed to Agent 
Orange in service, or that he served in Vietnam.  

In his August 2002 notice of disagreement, the veteran stated 
that he believed Agent Orange was in bombs in planes aboard 
the U.S.S. Forrestal and that exposure to it in that form 
caused his diabetes.

In a December 2002 letter, the veteran indicated that his 
wife died from Sarcoidosis, a disease caused by exposure to 
Agent Orange and his son had chloracne and diabetes, diseases 
associated with Agent Orange (he has also mentioned that a 
brother who served in the military has diabetes).

On his December 2002 VA Form 9, the veteran indicated that 
diabetes was first diagnosed in 1994.   

In August 2003 the veteran was advised by SOC (in response to 
his allegation of Agent Orange exposure aboard the U.S.S. 
Forrestal) that aircraft carriers did not transport or store 
Agent Orange.  In a letter the following month the veteran 
stated "I never said the Forrestal carried the herbicide."  
He speculated that the herbicide "could have been carried on 
the wind into the Tonkin Gulf."  In a  March 2004 statement, 
the veteran's accredited representative laments that it was 
unfortunate that the military had not responded to the 
veteran's allegation concerning the presence of Agent Orange 
in the 1967 fire aboard the U.S.S. Forrestal.     

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, including diabetes mellitus, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include Type II 
Diabetes Mellitus) to a degree of 10 percent or more at any 
time after service, the veteran is entitled to service 
connection even though there is no record of such disease 
during service.  38 C.F.R. § 3.307. 3.309.  Veterans who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  VA's 
General Counsel has held that service on a deep-water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam 
VAOPGCPREC 27-97(1997).   

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

It is not in dispute that the veteran now has Type II 
diabetes mellitus.  However, there is no competent medical 
evidence that diabetes was manifested in service or in the 
first postservice year.  Service medical records are negative 
for any manifestation of diabetes, such disease was not 
diagnosed until sometime in 1994 or 1995 (according to the 
veteran's accounts) or in 1996 (according to a notation in 
2002 VA treatment records).  There is no competent evidence 
(medical opinion) otherwise relating the diabetes to service.  
Accordingly, service connection for diabetes mellitus on a 
direct basis (i.e., that it was first manifested in service, 
and has persisted) or on a presumptive basis as a chronic 
disease is not warranted.  
The veteran seeks service connection for his diabetes based 
on a theory that he was somehow exposed to Agent Orange while 
serving aboard the USS Forrestal in the Gulf of Tonkin, and 
thus is entitled to the Agent Orange presumptive provisions 
afforded veterans who served in Vietnam.  

The Board is bound by VA's General Counsel Opinion that 
service on a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97.  Consequently, 
the veteran is not entitled to a presumption of Agent Orange 
exposure, and must affirmatively show such exposure in 
service if he seeks to establish service connection for 
diabetes on the basis it is due to herbicide exposure.  He 
initially alleged that Agent Orange might have been in bombs 
stored on the USS Forrestal when there was an explosion on 
that ship.  The veteran's representative has decried that the 
military did not adequately respond to that allegation.  
However, it was certified that there is no evidence in 
service records that the veteran was exposed to herbicides; 
and, after he was advised that Agent Orange was not 
transported by aircraft carriers, he denied making such 
allegation.  

More recently, the veteran has speculated that perhaps 
herbicides were carried by the wind into the Gulf of Tonkin.  
A bare contention of exposure is not evidence of exposure.  
The only specific evidence in that matter, the Service 
Department's 2003 inquiry response, shows the veteran had no 
exposure to any herbicide.  Consequently, he is not entitled 
to the presumptions based on such exposure.  The 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.   


ORDER

Service connection for diabetes mellitus is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


